Title: James Madison to Luther H. Read, 15 October 1832
From: Madison, James
To: Read, Luther H.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Ocr. 15. 1832
                            
                        
                        I have just rcd. your letter of the 4th relating to a claim from the heirs of Lewis Perrault, for supplies
                            &c furnished by him in the Revolutionary War, for the Illinois Regiment, the papers & vouchers of the
                            claim, having been, as is sd. put into my hands in the year 1783, to be prosecuted before the Legislature of Virginia. I
                            wd. gladly comply with the requests of information on the subject, but my recollection furnishes none whatever, whether
                            from the lapse of nearly 50 years, or from an error in considering me as the person intrusted with the papers—The latter
                            is not improbable, as I was not then a member of the Legislature. If tho’ not one, the papers had been put into my hands,
                            they must have passed slightly through them, to those of some one who was a member, and thence have left but a transient
                            impression, on my memory. If the papers are to be found any where, it will I presume be at Richmond in the office of
                            the Clerk of the House of Delegates, or some of the Executive offices. With respects.
                        
                            
                                
                            
                        
                    